 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10

11   MANISHA PALLA,                    )   Case No. 2:16-cv-02865-JAM-EFB
                                       )
12                     Plaintiff,      )
                                       )   ORDER GRANTING IN PART AND
13       v.                            )   DENYING IN PART PLAINTIFF’S
                                       )   REQUEST TO ADD CERTAIN
14   L M SPORTS, INC. dba LAKESIDE     )   WITNESSES PREVIOUSLY NOT
     MARINA and dba ACTION             )   LISTED IN RULE 26 DISCLOSURES
15   WATERSPORTS OF TAHOE; L T         )
     LEASING, INC.; PAUL GARCIA; and   )
16   DOES 1-50, inclusive,             )
                                       )
17                     Defendants.     )
                                       )
18   AND RELATED ACTIONS.              )
                                       )
19

20       On January 4, 2019, the parties filed a Joint Pre-trial

21   Statement.   ECF No. 168.   L M Sports, et al. (“L M Sports”) argued

22   that the Court should not permit Palla to introduce witnesses at

23   trial that had not previously been disclosed according to Rule 26.

24   Id. at 11.   At the Pre-trial Conference a week later, the Court

25   ordered briefing on the issue.    Tr. of Proceedings at 45:3-19, ECF

26   No. 176. Plaintiff’s brief in support of adding nine previously

27   undisclosed witnesses, ECF No. 179, and LM Sports brief in

28   opposition to Plaintiff’s request to add witnesses, ECF No. 186,


                                       1
 1   have been received, read and considered by the Court.

 2       Palla argues that four of the disputed witnesses—Mariah

 3   Koeltl, Suvarna “Sue” Palla, Sukender Palla, and Saurav Palla—

 4   should be allowed to testify because their identities were revealed

 5   through the course of discovery.       Memo. in Support of Additional

 6   Witnesses (“Plf.’s Memo”) at 4-7, ECF No. 179.       She contends that

 7   the remainder of the disputed witnesses should be allowed to

 8   testify because her failure to disclose them was “substantially

 9   justified or harmless.”   Id. at 7-10.      L M Sports argues in its
10   opposition that (1) exclusion of witnesses not formally disclosed

11   is required by Rule 37, (2) the failure to disclose was neither

12   justified nor harmless, and (3) Palla would not be harmed by the

13   exclusion of these witnesses.   See generally, Opposition by

14   Defendants to [DKT 179] Brief (“Opp.”), ECF No. 186.

15       The Court GRANTS Plaintiff’s request in part.        If the Court

16   finds against L M Sports in the Limitation Action, Palla may

17   introduce Sue Palla, along with either Mariah Koeltl or Michelle

18   Chan as witnesses during the jury trial on damages.       Palla must

19   make these witnesses available to L M Sports for depositions

20   following the first trial, and pay the cost of the depositions.

21   The depositions are to occur at a date convenient to L M Sports.

22

23                              I.   OPINION

24       A.   Legal Standard

25       Federal Rule of Civil Procedure 26(a)(1)(A) requires a party

26   “without awaiting a discovery request, [to] provide to the other
27   parties the name and . . . address and telephone number of each

28   individual . . . that the disclosing party may use to support its


                                        2
 1   claims or defenses . . . .”     Rule 26 also includes a duty to

 2   timely supplement initial disclosures when the party learns “that

 3   in some material respect the disclosure or response is incomplete

 4   or incorrect.”    Fed. Rule Civ. Proc. 26(e).   Rule 37(c) imposes

 5   penalties for a party’s failure to disclose or supplement an

 6   earlier response.

 7       B.      Analysis

 8       Palla was under a duty to supplement her initial disclosures,

 9   apprising L M Sports of the additional witnesses she wanted to
10   testify at trial.      This Court is neither bound by the Advisory

11   Notes to the Federal Rules of Civil Procedure or the cases cited

12   to by Plaintiff from other district courts.      See Plf.’s Memo at 3.

13   Furthermore, the Court does not find these sources persuasive

14   where they suggest a result that is contrary to what a plain

15   reading of Rule 26 requires.     It was not enough under Rule 26 for

16   Plaintiff to simply make passing references about the individuals

17   she intended to use at trial.     And for the reasons stated in

18   Defendants’ Opposition, the Court finds that Plaintiff’s failure

19   to satisfy Rule 26 was not substantially justified or harmless.

20   See Opp. at 9-12.

21       But L M Sports’ argument that Rule 37 requires the exclusion

22   of undisclosed witnesses in all circumstances is incorrect.       The

23   text of the rule plainly allows for sanctions “[i]n addition to or

24   instead of” exclusion.     Fed. R. Civ. Proc. 37(c) (emphasis added).

25   The remedy fashioned by this Court falls within the discretion

26   afforded by Rule 37.     It also adequately protects against the
27   prejudice that would otherwise flow from Plaintiff’s failure to

28   disclose.    L M Sports will not need to depose Palla’s witnesses


                                        3
 1   until after the conclusion of the Limitation Action, and only upon

 2   a finding in favor of Plaintiff by the Court.   Palla will only be

 3   allowed to introduce two of the previously-undisclosed witnesses,

 4   and will be required to pay the costs of the depositions.   This

 5   solution is permissible under the Federal Rules, and best protects

 6   the interests of each party.

 7

 8                              II.   ORDER

 9       For the reasons set forth above, the Court GRANTS in part and
10   DENIES in part, Plaintiff’s Request to Add Certain Witnesses

11   Previously Not Listed in Rule 26 Disclosures.

12       IT IS SO ORDERED.

13   Dated: February 5, 2019

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                      4
